Title: From Thomas Jefferson to Benjamin H. Latrobe, 9 April 1804
From: Jefferson, Thomas
To: Latrobe, Benjamin Henry


          
            Dear Sir
            Monticello Apr. 9. 04.
          
          I recieved, three days ago, your favor of Mar. 29. and have taken the first leisure moment to consider it’s contents & the drawings they refer to, and I approve generally of the internal distribution of both the floors, with some exceptions which shall be noted below. but we must for the present defer whatever is external to the North wall of the South wing, that is to say, the Vestibule, the Speaker’s chamber, the withdrawing room for the members and the corridor & staircase between them; 1st. because all our efforts will be not more than sufficient to finish the South wing in 2. summers & 2dly. for a more absolute reason, that the object of this appropriation is to finish the wing, there having been no idea in the legislature of doing any part of the middle building. for the present, a temporary staircase may be put up in the place of the Vestibule & upper corridor. I percieve that the Doric order for the Representatives chamber must be given up, on account of the difficulty of accomodating it’s metop & triglyph to the intercolumnations resulting from the periphery of the room: and as the Senate chamber is Ionic, we must make this Corinthian, & do the best we can for the capitals & modillions. I suppose 
  will be the best. the following are the exceptions, or rather the doubts, as to some of the details of the plans.
          
		  appropriated? the Speaker’s chamber & Drawing room for the members would it not be better to assign for the former the Serjeant’s room, & for the latter the Doorkeeper’s? on the lower floor, would it not also be better to convert the lobbies of the galleries and representatives? rooms, opening from the Ante-chambers, and let the entry to the staircase  be directly thro’ the corner window adjacent to it?  I think less than the semicircle would be enough. I return you the Drawing and pray you to push the works with all the force which can be emploied, in the order proposed in my last letter to you. Accept my friendly salutations & assurances of respect.
          
            Th: Jefferson
          
        